                                                                                            FILED
                                                                                   2018 Oct-15 AM 11:29
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DESI WASHINGTON,                               ]
                                               ]
       Plaintiff,                              ]
                                               ]
v.                                             ]            2:18-cv-00660-ACA
                                               ]
RAIL CONNECTION,                               ]
                                               ]
       Defendant.                              ]

                            MEMORANDUM OPINION

       Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and for the reasons set out below,

the court WILL DISMISS WITHOUT PREJUDICE the amended complaint for

failure to state a claim.

       When a plaintiff is proceeding in forma pauperis, § 1915(e) requires the

court to dismiss the case “if the court determines that . . . the action or appeal . . .

fails to state a claim on which relief may be granted.”                     28 U.S.C.

§ 1915(e)(2)(B)(ii). Dismissal under § 1915(e)(2)(B)(ii) is governed by the same

standard as a dismissal under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Under that

standard, the court must dismiss the case if the plaintiff fails to plead “a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A]

plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555 (quotation marks and

alteration omitted).

      In March 2018, Plaintiff Desi Washington, proceeding pro se, filed a

complaint against Defendant Rail Connection, alleging employment discrimination

in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.

(Doc. 1). A magistrate judge granted Mr. Washington’s request to proceed in

forma pauperis but found that his complaint was insufficient because it failed to

assert any factual allegations to support his claims. (Doc. 8). The magistrate judge

therefore ordered Mr. Washington to replead his complaint. (Id. at 3–4).

      The magistrate judge explained in detail how Mr. Washington could amend

his complaint to comply with the Federal Rules of Civil Procedure:

      In the amended complaint, the plaintiff should include facts that show
      why he believes his “employment was terminated due to race” and the
      facts that support his beliefs that his “employer[’s] fail[ure] to
      promote [him] in the course of 4 years” was because of his race, as he
      alleges. Additionally, the plaintiff needs to provide facts that illustrate
      how he “was treated differently than coworkers outside [his] race” and
      provide background and details as to why he believes he was
      retaliated against for requesting a promotion. Essentially, the plaintiff
      should tell his story, which, if believed would support the conclusions
      offered.

                                          2
             Additionally, the plaintiff should also attach a copy of his
       [Equal Employment Opportunity Commission (“EEOC”)] Charge to
       the Amended Complaint.

(Id. at 3) (citations omitted) (final alteration added). The judge further explained:

      In the amended complaint, the plaintiff must clearly set forth the facts
      concerning any incident about which he complains. Specifically, he
      must (1) identify each defendant he alleges participated in the violation
      of his rights; (2) describe what each defendant did that amounted to a
      violation of his rights; (3) state when and where the incidents
      underlying the violation of his rights occurred; (4) describe how the
      acts and/or omissions of each defendant resulted in harm to him;
      (5) identify the nature of that harm (e.g., loss of money, income, or
      property, or interference with his right to engage in or refrain from
      some activity); and (6) state the relief he seeks (e.g., compensatory
      and/or punitive damages or some form of injunctive relief, including
      any request for attorneys’ fees, costs, and expenses). Conclusory and
      general assertions are insufficient to state a claim on which relief may
      be granted. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

(Id. at 4).

       After the case was reassigned to the undersigned, Mr. Washington filed his

amended complaint. (Doc. 18). The amended complaint, although formatted

differently, provides no new information or facts. (Compare Docs. 1, 18). Nor did

Mr. Washington attach to the amended complaint his EEOC charge or his notice of

right to sue. The court liberally construes a pro se litigant’s allegations. Boxer X

v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). But even construed liberally, the

complaint remains too conclusory to state a valid claim against Rail Connection.

And a court may not “rewrite an otherwise deficient pleading [by a pro se litigant]

in order to sustain an action.” GJR Investments, Inc. v. Cty. of Escambia, Fla., 132

                                          3
F.3d 1359, 1369 (11th Cir. 1998), overruled on other grounds by Ashcroft v. Iqbal,

556 U.S. 662 (2009).

      Because the court has already afforded Mr. Washington an opportunity to

amend his complaint to cure the specific deficiencies identified by the magistrate

judge, the court concludes that dismissal without prejudice is appropriate. The

court WILL DISMISS the case WITHOUT PREJUDICE for failure to state a

claim, as required by 28 U.S.C. § 1915(e)(2)(B)(ii).

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this October 15, 2018.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         4
